Citation Nr: 0616051	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-35 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
disability rating for scar of the right palm.

2.  Entitlement to a compensable disability rating, from 
February 29, 2000 to October 15, 2003, for status post 
tenosynovectomy and tenorrhaphy right middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 RO decision that, in pertinent 
part, granted service connection at noncompensable (0 
percent) disability ratings for scar of the right palm, and 
for status post tenosynovectomy and tenorrhaphy right middle 
finger, effective from February 29, 2000.  The veteran filed 
a notice of disagreement seeking higher initial disability 
ratings for these conditions.  In October 2003, the RO issued 
a statement of the case, and in December 2003, the veteran 
timely perfected his appeal.

In February 2004, the RO issued a rating decision which 
granted an increased disability rating of 10 percent for the 
veteran's status post tenosynovectomy and tenorrhaphy right 
middle finger, effective from October 16, 2003.  
Subsequently, the veteran expressed his satisfaction with the 
10 percent disability rating assigned to his service-
connected status post tenosynovectomy and tenorrhaphy right 
middle finger, but sought to have an earlier effective date, 
prior to October 16, 2003, for the award of this increased 
disability rating.  Accordingly, the Board will address this 
issue solely as entitlement to a compensable disability 
rating, from February 29, 2000 to October 15, 2003, for 
status post tenosynovectomy and tenorrhaphy right middle 
finger.  

The issue of an increased (compensable) initial disability 
rating for scar of the right palm is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

From February 29, 2000 to October 15, 2003, the veteran's 
status post tenosynovectomy and tenorrhaphy right (major) 
middle finger, was manifested by limited extension to 30 
degrees, with increased pain on motion.


CONCLUSION OF LAW

The criteria for a 10 percent initial disability evaluation 
from February 29, 2000 to October 15, 2003, for status post 
tenosynovectomy and tenorrhaphy right (major) middle finger, 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.71a, Diagnostic 
Code 5229.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased (compensable) initial 
disability rating, from February 29, 2000 to October 15, 
2003, for his service-connected status post tenosynovectomy 
and tenorrhaphy right middle finger.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claim.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The RO has assigned the veteran's service-connected status 
post tenosynovectomy and tenorrhaphy right middle finger 
staged ratings.  From February 29, 2000 to October 15, 2003, 
the veteran's right index finger disability was rated as 
noncompensable (0 percent), pursuant to Diagnostic Code 5229.  
Since October 16, 2003, the RO has rated this condition 10 
percent disabling, a rating which the veteran has indicated 
he was satisfied with.  Thus, the issue remaining on appeal 
concerns only the time from February 29, 2000 to October 15, 
2003.

Historically, the veteran served on active duty in the Air 
Force from November 1962 to November 1966.  A review of his 
service medical records revealed that he injured his right 
(major) hand on broken glass in December 1965.  He underwent 
a tenosynovectomy, flexor digitorum, sublimis tendon, right 
long finger; tenorrhaphy, flexor digitorum, profundus, long 
finger right; and suture of wound of extremities of the right 
palm.

Diagnostic Code 5229, used for rating limitation of motion of 
the index or long finger, provides a 10 percent rating for a 
gap of one inch or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or if extension is limited by 
more than 30 degrees.  The disability is non-compensable if 
manifested by a gap of less than one inch between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and if 
extension is limited by no more than 30 degrees.  38 C.F.R. § 
4.71a (2005).

In this case, the veteran filed his initial claim seeking 
service connection for right palm and finger conditions on 
February 29, 2000.  A statement from the veteran, dated in 
February 2000, noted that he was right handed, and that he 
was having pain and reduced grip strength in his right hand 
over the past few years.   A subsequent statement from the 
veteran, dated in September 2000, noted that he works as a 
carpenter, and that his right hand is painful by the end of 
each day of work.  

A VA treatment report, dated in April 2003, noted the 
veteran's complaints of pain and tenderness in the right 
palm, extending up to his long finger.  Physical examination 
revealed tenderness over the flexor tendon of the long 
finger, palm, and posture part of the finger.  He exhibited 
fairly good grip strength, with some mild limitation of 
extension.  

In support of his claim, the veteran submitted a private 
treatment report, dated in November 2003.  The report noted 
the veteran's inservice history of a glass laceration to his 
right hand.  The report noted that he underwent primary 
repair at that time, and did well afterwards for 
approximately 40 years.  Over the last two years, he 
reportedly developed increasing soreness and tenderness on 
the volar aspect of his palm and difficulty extending the 
right middle finger.  He also reported aching pain, and that 
his right middle finger will get a chalky or white in 
appearance with heavy use.  Physical examination revealed 
obvious soreness and tenderness in the A1 pulley of the right 
middle finger.  He was unable to fully extend the right index 
finger, had good profundus function, and good superficialis 
function and difficulty extending it.  His pain was directly 
over the A1 pulley itself.  Circulation of the right index 
finger appeared to be adequate with good radial and ulnar 
pulses and good blanching with normal capillary refill.  
Sensory examination was grossly normal.  The report noted 
that the veteran was having flexor synovitis, but that he was 
also having a little neuropathy from his diabetes mellitus.  

A VA treatment report, dated in October 2003, noted the 
veteran's complaints of right hand and finger pain.  Physical 
examination revealed good grip strength on the right long 
finger.  The proximal interphalangeal joint lacked 30 degrees 
of extension and the interphalangeal joint lacked 45 degrees 
of extension.  

In reaching this decision, the Board acknowledges that it has 
considered some medical evidence dated after the time frame 
under consideration.  However, the veteran is competent to 
testify as to the symptoms of his right index finger 
disorder.
There is also no indication in the record that the veteran's 
condition has changed significantly in severity since the 
initial grant of service connection in this matter.  Finally, 
the lack of additional medical evidence to consider during 
the time frame under consideration herein is partly due to 
the RO's failure to schedule the veteran for a VA examination 
to determine the current residuals of his documented 
inservice injury.

Although the treatment reports of record do not specify 
whether the veteran is 
able to bend the index finger to within one inch of the palm, 
the limitation of motion described in the joints of the 
finger would preclude that action.  Moreover, the October 
2003 VA treatment report noted that the proximal 
interphalangeal joint in the veteran's right long finger 
lacked 30 degrees of extension, and that the distal 
interphalangeal joint lacked 45 degrees of extension.  Thus, 
the Board finds, therefore, that the criteria for a 10 
percent rating are met since the initial date of service 
connection, from February 29, 2000.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. § 4.40 
(2005).  In addition to the limited motion, the residuals of 
the veteran's right hand injury are manifested by pain.  The 
10 percent rating that has been assigned, however, is the 
maximum rating available for limitation of motion of the 
index finger.  Consideration of the additional functional 
limitations cannot, therefore, result in a higher rating.  
See Johnston 
v. Brown, 10 Vet. App. 80 (1997).

When granting an increased rating the Board must explain why 
a higher rating is not warranted.  To warrant a higher 
rating, the veteran's condition must be manifested by 
ankylosis of the index finger.  38 C.F.R. § 4.71a (2005).  
This has not been shown in this case.  

Accordingly, from February 29, 2000 to October 15, 2003, an 
increased disability rating of 10 percent, and no more, is 
warranted for the veteran's status post tenosynovectomy and 
tenorrhaphy right middle finger.




Duty to Notify and Duty to Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, beginning in July 2001, rating actions, 
statements of the case and supplemental statement advised the 
veteran of the foregoing elements of the notice requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the issue addressed 
herein covers the period of time prior to October 2003, such 
that a later examination would have limited utility.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case as it pertains to the claim 
herein adjudicated and the veteran has not been prejudiced as 
a result of the Board proceeding to the merits of the claim 
at this time.  
 
In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  


ORDER

A higher initial disability rating of 10 percent, from 
February 29, 2000 to October 15, 2003, for status post 
tenosynovectomy and tenorrhaphy right middle finger, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  


REMAND

The veteran is seeking an increased (compensable) disability 
rating for his service-connected scar of the right palm.  
After reviewing the veteran's claims folder, the Board 
believes that the veteran should be scheduled for a VA 
examination of the skin to determine the current severity of 
his service-connected scar of the right (major) palm, and 
that the RO should also attempt to obtain updated treatment 
records of the veteran.  

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should have the veteran identify all VA 
and non-VA medical providers who have treated him 
for his scar of the right (major) palm since 
October 2003.   The RO should then obtain copies of 
the related medical records that are not already in 
the claims folder.  

2.  Following completion of the above development, 
schedule the veteran for a VA skin examination to 
determine the severity of his service-connected 
scar of the right palm.  The claims folder should 
be made available to the examiner for review.  
Clinical findings should be elicited so that the 
rating criteria in effect prior to and since August 
2002 may be applied.  In particular, the examiner 
should address size and any tenderness and 
limitation of motion (in degrees) of the right hand 
and/or fingers due to the service-connected scar.  

3.  Following the above, the RO should review the 
veteran's claim for an increased (compensable) 
initial disability rating for scar of the right 
palm.  If the claim remains denied, the veteran and 
his representative should be provided with a 
supplemental statement of the case, and given an 
opportunity to respond, before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


